Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 02/25/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6-8, 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PUB. 2014/0053189, hereinafter “Lee”) in view of Jurzak et al. (U.S. PUB. 2017/0078943, hereinafter “Jurzak”).

Consider claim 1, Lee teaches a method comprising: establishing communication with a first device located in an available zone of a 5display apparatus, the available zone being a range in which content is viewable (pages 3-4 [0048], [0051] and page 8 [0106]); receiving a communication signal from a second device (page 3 [0054]); receiving, from the first device, connection information of the first device and the second device connected to the first device (page 8 [0104]-[0106]).
Lee does not explicitly show that identifying whether the second device is located in the available zone based on 10the communication signal received from the second device and the connection information of the first device and the second device.
In the same field of endeavor, Jurzak teaches identify identifying whether the second device is located in the available zone based on 10the communication signal received from the second device and the connection information of the first device and the second device (pages 6-7 [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, identifying whether the second device is located in the available zone based on 10the communication signal received from the second device and the connection information of the first device and the second device, as taught by Jurzak, in order for selecting a gateway to extend the communication range of a wireless communication device in a radio communication system.

Consider claim 2, Jurzak further teaches wherein the identifying of whether the second device is located in the available zone comprises, based on a communication 

Consider claim 3, Jurzak further teaches wherein the determining of whether the second 20device is located in the available zone comprises identifying that the second device is located in the available zone based on a strength of connection between the first device and the second device being greater than or equal to a certain strength and a duration of connection between the first device and the second device being greater than or equal to a certain time (pages 3-4 [0029] and [0035]).

Consider claim 4, Jurzak further teaches wherein the establishing of communication with the first device comprises: identifying whether a strength of a communication signal received from the first device is greater than or equal to a threshold value (pages 3-4 [0035]); 30receiving, from the first device, a power-on signal including information regarding a first user; and  30providing a first screen corresponding to the information regarding the first user, based on the power-on signal being received (pages 6-7 [0059]).  

Consider claim 6, Lee further teaches wherein the first screen comprises at least one of: a latest viewing history of the first user; or application update information received from the first device (pages 3-4 [0051]).  



Consider claim 8, Lee further teaches based on identifying that the second device is located in the available zone, providing a second screen in a general mode (page 2 [0032]).  

15 Consider claim 11, Lee further teaches receiving, from the first device, information regarding a plurality of devices connected to the first device (page 3 [0041]); determining at least one of an application or content to be recommended, using information regarding the first device and the information regarding the plurality of 20devices (page 3 [0041]); and providing a screen including the determined at least one recommended application or content (page 7 [0096]).  

Consider claim 12, Jurzak further teaches 25establishing communication with a third device located in the available zone; receiving, from the third device, connection information of a fourth device connected to the third device (page 2 [0025]); identifying whether the fourth device is located in the available zone based on the connection information between the third device and the fourth device (page 5 [0051]); and  30providing a customized screen based on information regarding a plurality of devices identified as being located in the available zone (page 9 [0090]).  


Lee does not explicitly show that identify whether the second device is located in the available zone based on the connection information of the first device and the second device.
In the same field of endeavor, Jurzak teaches identify whether the second device is located in the available zone based on the connection information of the first device and the second device (pages 6-7 [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, identify whether the second device is located in the available zone based on the connection information of the first device and the second device, as taught by Jurzak, in order for selecting a gateway to extend the communication range of a wireless communication device in a radio communication system.

Consider claim 15, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 15.

Consider claim 17, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

5.	Claims 5, 9-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jurzak and further in view of Holzer et al. (U.S. PUB. 2017/0344223 hereinafter, “Holzer”).

Consider claim 5, Lee and Jurzak in combination fail to teach obtaining an artificial intelligence training model based on a result of learning a degree of interest of the first user, based on the first user's viewing history and search history; determining an application and content to be recommended using the obtained artificial intelligence training model; and  10providing a first screen including the recommended application and content.
However, Holzer teaches obtaining an artificial intelligence training model based on a result of learning a degree of interest of the first user, based on the first user's viewing history and search history (page 14 [0156]-[0157]); determining an application 
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Holzer into view of Lee and Jurzak, in order for generating multi-view interactive digital media representations in a virtual reality environment. 

Consider claim 9, Holzer further teaches obtaining an artificial intelligence training model based on a result of learning a relationship between the first device and the second device, based on information regarding communication between the first device and the second device (page 8 [0108]); 31determining an application and content to be recommended based on a common interest between the first device and the second device \ using the obtained artificial intelligence training model (page 14 [0158]-[0159]); and providing a second screen including the recommended application and content (page 14 [0156]-[0157]).

Consider claim 10, Holzer further teaches wherein, in the artificial intelligence training model, the information regarding communication between the first device and the second device is analyzed to identify content viewing history information and application use history information (page 14 [0156]-[0157]); weights are assigned to content and applications based on content 10viewing periods, a number of times of viewing the content, types of the content, genres of the content, periods of use of the applications, a number of times of use of the applications, and types of the applications 

Consider claim 13, Holzer further teaches obtaining an artificial intelligence training model based on a result of learning a relationship between the first, second, third and fourth devices based on information 5regarding communication between the first, second, third and fourth devices (page 19 [0196]); determining an application and content to be recommended based on a common interest between the first, second, third and fourth devices using the obtained artificial intelligence training model (page 14 [0158]-[0159]); and providing a customized screen including the recommended content and 10application (page 14 [0158]-[0159]).  

Consider claim 16, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 16.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:

Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649